         Case 4:20-cv-01019-KGB Document 14 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TONY RUIZ,                                                                        PLAINTIFF
ADC #157474

v.                            Case No. 4:20-cv-01019-KGB-JTK

WENDY KELLY, et al.                                                             DEFENDANTS

                                            ORDER

       The Court has received Proposed Findings and Recommendations from United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 13).     There have been no objections, and the time

for filing objections has passed.        After a review of those Proposed Findings and

Recommendations, the Court adopts them in their entirety.        Accordingly, the Court grants

plaintiff Tony Ruiz’s motion to dismiss voluntarily his complaint (Dkt. No. 12). The Court

dismisses without prejudice Mr. Ruiz’s complaint.

       It is so ordered this 2nd day of February, 2021.



                                             _________________________________
                                             KRISTINE G. BAKER
                                             UNITED STATES DISTRICT JUDGE
